COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Gregory Sullo and Brian Zimmerman v. Felix Michael Kubosh a/k/a
                          Kubosh Bail Bonding, Paul Kubosh a/k/a Kubosh Law Office

Appellate case number:    01-18-00418-CV

Trial court case number: 2013-50819

Trial court:              333rd District Court of Harris County

        On February 9, 2021, the parties filed a “Joint Motion to Accelerate Issuance of Mandate.”
In this motion, the parties informed this Court that they have reached a settlement agreement and
requested that we accelerate issuance of our mandate so they may dismiss the underlying
proceedings.


        The parties’ joint motion to accelerate issuance of the mandate is granted. We direct the
Clerk of this Court to issue the mandate for the above-captioned case immediately. See TEX. R.
APP. P. 18.1(c) (“The mandate may be issued earlier if the parties so agree . . . .”).


       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau
                       Acting individually      Acting for the Court


Panel consists of Justices Kelly and Landau.

Date: February 11, 2021